           Case 1:21-cv-02949-VEC Document 48 Filed 09/07/21 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 9/7/2021
 -------------------------------------------------------------- X
 RICARDO VELASQUEZ,                                             :
                                                                :  21-CV-2949 (VEC)
                                              Plaintiff,        :
                            -against-                           :        ORDER
                                                                :
 EASTGATE WHITEHOUSE LLC, a Delaware                            :
 limited liability company, and 939 MITCHELL                    :
 MARKET INC., a New York corporation, d/b/a                     :
 PANINI GRILL, and 939 FIRST VENUE LLC, a :
 New York limited liability company,                            :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on April 6, 2021 Plaintiff initiated this action (Dkt. 1);

       WHEREAS on August 12, 2021, the Court ordered Plaintiff to move for default

judgment against 939 Mitchell Market Inc. by August 13, 2021 (Dkt. 31);

       WHEREAS on August 13, 2021, Plaintiff moved for entry of default as to 939 Mitchell

Market Inc. (Dkt. 32);

       WHEREAS on August 17, 2021, the Clerk of Court informed Plaintiff’s counsel that the

motion for entry of default was filed incorrectly;

       IT IS HEREBY ORDERED THAT: No later than September 10, 2021, Plaintiff must

move for default judgment against 939 Mitchell Market Inc. in accordance with the

Undersigned’s individual practices or the case against Mitchell Market Inc. will be dismissed for

failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

SO ORDERED.

                                                         ________________________
Date: September 7, 2021                                     VALERIE CAPRONI
      New York, New York                                  United States District Judge
